BROSMAN, Judge
(concurring):
Judge Latimer’s distinction between a coerced statement obtained by a public official, and one secured  —as here — by a private citizen, is entirely valid in my view. If admitted in evidence, the former will normally require reversal regardless of compelling evidence of guilt. The latter does not demand such strong medicine.
Furthermore, although a public official is involved, a judicial confession of guilt will obviate the need for reversal — according to the clear purport of United States v. Morris, 4 USCMA 209, 15 CMR 209. Here the accused *314was convicted of larceny. According to the summary of his testimony, as set out in the principal opinion, the accused admitted that he had taken $35.00 from the victim for the purpose of discharging certain pressing obligations of his own — although he asserted that he intended to repay the victim at some future time. This testimony constituted a judicial confession of larceny within the meaning of United States v. Krawczyk, 4 USCMA 255, 15 CMR 255.